MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $250.
The State has filed a motion to strike the statement of facts and the bill of exception on the grounds that they were filed too late.
The motion for new trial was overruled on March 31, 1952.
The statement of facts and bill of exception were filed on June 30, 1952, and hence were filed too late.
For an exhaustive discussion of the identical fact situation here presented, attention is directed to Bichon v. State, Tex.Cr.App., 230 S.W.2d 812.
The State’s motion is granted, and the judgment is affirmed.